DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 3/19/20.  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.  	The drawings received on 3/19/20 are acceptable.                                                Allowable Subject Matter
3. 	Claims 1 – 6 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a magnetic target fixed to one of the inner and middle rings or one of the middle and outer rings; and a magnetic sensor fixed to the other of the inner and middle rings or the other of the middle and outer rings to sense a magnetic field generated by the magnetic target, the magnetic target and the magnetic sensor facing each other, the torque detection device calculating torque acting on the inner ring or the outer ring according to how an amount of magnetism sensed by the magnetic sensor changes” in combination with the other limitations presented in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Nicot (6,694,828) discloses a torque sensor for a turning shaft. 	Bentley (2,785,573) discloses gas-floated gyroscopes. 	Gombert et al. (6,550,346) disclose a device for sensing relative movements between an object and a baseplate. 	Luo (8,707,822) discloses an active electric torsional vibration damper and method to realize the same. 	                        
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/15/21